UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NOS. 95-1068 AND 99-1250

HUGH D. COX ,                                                 APPELLANT /PETITIONER ,

   V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                APPELLEE/RESPONDENT .

SAMUEL MOSLEY ,                                               INTERVENOR.

                      Before KRAMER, Chief Judge, and FARLEY,
                  HOLDAWAY, IVERS, STEINBERG, and GREENE, Judges.

                                            ORDER

        On November 14, 2001, the Court granted, in part, the Secretary's motion for reconsideration,
but reaffirmed its October 6, 2000, opinion, and issued an order that contained additional analysis.
On December 5, 2001, the Secretary renewed his motion for a full Court decision, which was
contained in the November 7, 2000, motion for reconsideration.

        Motions for a full Court decision are not favored. Ordinarily they will not be granted unless
such action is necessary to secure or maintain uniformity of the Court's decisions or to resolve a
question of exceptional importance. In this appeal, the Secretary has not shown that either basis
exists to warrant a full Court decision.

       Upon consideration of the foregoing, the record on appeal, and the Secretary's motion for a
full Court decision, it is

        ORDERED that the motion for a full Court decision is denied.

DATED:          April 11, 2002                        PER CURIAM.

       STEINBERG, Judge, concurring: For the reasons set forth in my concurring statement in
the order of the en banc Court denying the Secretary's motion for full-Court consideration in the
companion case of Snyder v. Principi, Nos. 98-2219 and 99-1164, order at 1-10, I voted against the
motion in this case as well.